Exhibit 10.13

UNSECURED PROMISSORY NOTE

 

$77,200,000

  May 7, 2018

FOR VALUE RECEIVED, AMNEAL PHARMACEUTICALS LLC, a Delaware limited liability
company (together with its successor and assigns, “Buyer”), hereby
unconditionally promises to pay to the order of Vikram Patel, in his capacity as
the Sellers’ Representative under the Purchase Agreement (as defined below) (the
“Sellers’ Representative”), for the benefit of the Sellers (as defined in the
Purchase Agreement) (the “Sellers”), in lawful money of the United States of
America and in immediately available funds, the aggregate principal sum of
Seventy Seven Million Two Hundred Thousand Dollars ($77,200,000), together with
accrued and unpaid interest thereon, payable on the dates and in the manner set
forth below (the “Loan”) in this unsecured note (the “Note”) to the Sellers’
Representative, for the benefit of, and further distribution to, the Sellers, in
the principal amount per Seller set forth opposite each such Seller’s name on
Schedule A hereto. Following receipt of any payment hereunder, Buyer shall have
no obligation or liability to the Sellers with respect to the distribution of
such payment to them by the Sellers’ Representative.

This Note is being issued in accordance with that certain Purchase and Sale
Agreement entered into by and among Buyer, Gemini Laboratories, LLC, a Delaware
limited lability company (the “Company”), Sellers and the other parties
identified therein dated as of May 7, 2018 (the “Purchase Agreement”), pursuant
to which, among other things, a portion of the Purchase Price for the
acquisition of 98% of the issued and outstanding equity interest in the Company
will be paid by Buyer to the Sellers’ Representative, for the benefit of, and
further distribution to, the Sellers, through the issuance of this Note.
Capitalized terms used herein without definition that are defined in the
Purchase Agreement shall have the same meanings herein as therein.

1.    Principal Payment and Interest Payment. Interest shall accrue on the
unpaid principal balance at the rate of 3% per annum, computed on the basis of
the actual number of calendar days elapsed and a year of 365 calendar days, from
the date of this Note until the principal amount and all interest accrued
thereon are paid. This Note shall automatically mature and be due on the earlier
of November 7, 2018 (the “Maturity Date”) and the occurrence of an Event of
Default (as defined in Section 4). On the Maturity Date, Buyer shall pay to the
Sellers’ Representative, for the benefit of, and further distribution to, the
Sellers based on each such Sellers’ Pro-Rata Share as reflected on Schedule A
hereto, all then outstanding principal and all unpaid interest accrued thereon.
If any payment described above shall be due on a date that banks in New York,
New York are not open for business, such payment shall be due on the first
business day thereafter that banks in New York, New York are open for business.

In no event shall the amount of interest due or payable under this Note exceed
the maximum rate of interest allowed by applicable law and, in the event any
such payment is inadvertently paid by Buyer or inadvertently received by the
Sellers’ Representative, then such excess sum shall be credited as a payment of
principal, unless Buyer shall notify the Sellers’ Representative in writing that
Buyer elects to have such excess sum returned to it forthwith. It is the express
intent of the parties hereto that Buyer not pay and the Sellers’ Representative
shall not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by Buyer under applicable law.

 

1



--------------------------------------------------------------------------------

Borrower may prepay this Note in whole or in part without penalty or premium,
with any such payments being applied first to interest and then to principal.

2.    Place of Payment. All amounts payable hereunder shall be payable to the
Sellers’ Representative, for the benefit of the Sellers, by wire transfer of
immediately available funds to an account of the Sellers’ Representative
designated in writing by the Sellers’ Representative to Buyer prior to the
Maturity Date.

3.    Application of Payments. Except as otherwise expressly set forth herein,
payment on this Note shall be applied first to accrued interest, and thereafter
to the outstanding principal balance hereof.

4.    Events of Default; Remedies

(a)    Events of Default. Each of the following events shall constitute an
“Event of Default” under this Note:

(1)     failure of Buyer to pay any principal, interest or other amount due
hereunder when due, or Buyer shall in any way fail to comply with the other
terms, covenants or conditions contained in this Note, if any such failure is
not remedied by Buyer within thirty (30) days after written notice from Sellers’
Representative to Buyer;

(2)     Buyer shall (a) commence a voluntary case under the Bankruptcy Code of
2005, as amended or other federal bankruptcy law (as now or hereafter in
effect); (b) file a petition seeking to take advantage of any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or composition for adjustment of debts; (c) consent to or fail to contest in
a timely and appropriate manner any petition filed against it in an involuntary
case under such bankruptcy laws or other laws; (d) apply for or consent to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee, or liquidator of itself
or of a substantial part of its property, domestic or foreign; (e) admit in
writing its inability to pay its debts as they become due; (f) make a general
assignment for the benefit of creditors; or (g) make a conveyance fraudulent as
to creditors under any state, federal or foreign law;

(3)     a case or other proceeding shall be commenced against Buyer in any court
of competent jurisdiction seeking (a) relief under the Bankruptcy Code of 2005,
as amended or other federal bankruptcy law (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts or (b) the appointment of a
trustee, receiver, custodian, liquidator or the like for Buyer or all or any
substantial part of the assets, domestic or foreign, of Buyer; provided that any
such action described in (a) or (b) above is consented to by Buyer or is not
dismissed within ninety (90) days of the date upon which it was instituted; or

(4)    a Change of Control shall have occurred in which a successor to Buyer
does not assume all obligations under this Note.

As used herein, a “Change of Control” shall mean a transaction where (A) Buyer
shall sell or otherwise convey all or any substantial part of its properties and
assets to a third party (for this purpose, “substantial part” shall mean assets
and properties which account for more than 50% of the cash revenues generated by
Buyer in its most recently completed fiscal year) or (B) Buyer or its equity
owners shall consummate any transaction that results in a person or group of
persons who are not, on the date of this Note, an equity owner of Buyer
acquiring voting equity securities in Buyer constituting in the aggregate more
than 51% of the outstanding voting securities of Buyer.

 

2



--------------------------------------------------------------------------------

(b)    Remedies. Upon the occurrence of an Event of Default, the Loan and the
other obligations of Buyer hereunder, at the option of Sellers’ Representative,
and without demand or notice of any kind, may be immediately declared, and
thereupon shall immediately become in default and due and payable and Sellers’
Representative and Sellers may exercise any and all rights and remedies
available to them at law, in equity or otherwise.

(c) Costs of Collection. If this Note is collected by or through an
attorney-at-law, Buyer shall pay all reasonable expenses incurred by Sellers’
Representative and Sellers in the collection of this Note, including, without
limitation, the reasonable fees and disbursements of counsel to Sellers’
Representative and Sellers.

5.    Offset. This Note has been given as partial consideration pursuant to the
Purchase Agreement. By acceptance of this Note, Sellers agrees that with respect
to any claim for Losses made by Buyer pursuant to Section 9.2 of the Purchase
Agreement, Buyer may satisfy any such claim, upon final resolution thereof, by
setoff against this Note in accordance with Section 9.2(e) of the Purchase
Agreement; provided, however, that with respect to any good faith pending claim
for indemnification arising under Section 9.2 of the Purchase Agreement that has
not been finally resolved, Buyer may deduct from any amounts payable under this
Note an amount equal to the estimated amount of indemnifiable Losses for such
claim with such amount deducted being placed into escrow until such pending
claim is finally resolved. Prior to a deduction of any amounts for a pending
claim, Buyer shall deliver written notice of Buyer’s good faith claim for
indemnification to Sellers, specifying the basis and the estimated amount of
indemnifiable Losses for such claim in good faith and in reasonable detail. To
the extent that such claim is finally resolved and it is determined that Buyer
was not entitled under Article IX of the Purchase Agreement to all or any
portion of any such amount deducted from payment under this Note, such amount or
portion thereof shall be promptly released to the Sellers’ Representative, for
the benefit of, and further distribution to, Sellers based on each Seller’s
Pro-Rata Share. In the case of any such setoff or deduction, there shall be a
reduction, first, in any accrued and unpaid interest on this Note and,
thereafter, in the outstanding principal balance of this Note, in an aggregate
amount equal to such setoff or deducted amount.

6.    Miscellaneous.

(a)    Members, Officers, and Managers Not Liable. In no event shall any member,
officer, manager, director or equityholder of Buyer be liable for any amounts
due or payable pursuant to this Note.

(b)    Waivers. No delay or failure on the part of the Sellers’ Representative
in the exercise of any right or remedy, for and on behalf of the Sellers, shall
operate as a waiver thereof, and no single or partial exercise by the Sellers’
Representative, for and on behalf of the Sellers, of any right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy. No modification or waiver of any provision of this Note or consent to
departure therefrom shall be effective unless in writing and signed by Buyer and
the Sellers beneficially entitled to at least a majority of the principal amount
outstanding under this Note. Buyer hereby waives presentment and demand for
payment, notice of dishonor, protest and notice of protest of this Note.

 

3



--------------------------------------------------------------------------------

(c)    Binding Agreement; Assignment. The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. Nothing in this Note, express or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Note, except as expressly provided in
this Note. This Note may not be assigned by any party hereto except with the
prior written consent of the other party hereto or in accordance with the terms
of the Purchase Agreement.

(d)    Governing Law. Notwithstanding any other provision of this Note, this
Note shall be governed by, and construed in accordance with, the laws of the
State of Delaware and no conflicts of law principles will apply to this Note.

(e)    Titles and Subtitles. The titles and subtitles used in this Note are used
for convenience only and are not to be considered in construing or interpreting
this Note.

(f)    Notices. Any notice to be given hereunder shall be in writing, and shall
be sent to Sellers’ Representative or Buyer, as the case may be, at the
addresses set forth below each of their respective signatures hereto, as the
case may be, and shall be deemed received (i) on the earlier of the date of
receipt or the date three (3) business days after deposit of such notice in the
United States mail, if sent postage prepaid, certified mail, return receipt
requested, (ii) one (1) business day after dispatch if sent for overnight
delivery by a nationally recognized overnight courier, (iii) when actually
received, if personally delivered, or (iv) upon confirmation of receipt of
electronic mail or a facsimile transmission.

(g)    Counterparts. This Note may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument. For the purposes of executing this Note, (a) a document
signed and transmitted by facsimile, telecopier or electronic mail shall be
treated as an original document; (b) the signature of any party on such document
shall be considered as an original signature; and (c) the document transmitted
shall have the same effect as a counterpart thereof containing original
signatures.

(h)    Severability. It is the desire and intent of the parties that the
provisions of this Note be enforced to the fullest extent permissible under the
law and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, in the event that any provision of this Note would be held
in any jurisdiction to be invalid, prohibited or unenforceable for any reason,
such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Note or affecting the validity or
enforceability of such provision in any jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Note or affecting the validity or enforceability of such
provision in any other jurisdiction.

(i)    Submission to Jurisdiction. Each of the parties hereto hereby agrees to
submit to the exclusive jurisdiction of the courts of the State of Delaware and
the federal courts within the State of Delaware and agrees that venue in New
Castle County shall be proper, and hereby agrees that any claim or dispute
arising out of or relating to this Note may only be brought in such courts,
which shall be the exclusive venue for any such adjudication, and each party
hereto waives (i) any objection to jurisdiction or venue with respect to any
action brought in such courts and (ii) any defense claiming lack of jurisdiction
or improper venue, in any action brought in such courts.

[Signatures follow on next page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
written above.

 

 

“Buyer:”

 

AMNEAL PHARMACEUTICALS LLC

  By:   /s/ Robert Stewart   Name:  

Robert Stewart

  Title:   President and Chief Executive Officer  

 

Address: 400 Crossing Boulevard, Third Floor, Bridgewater, NJ 08807-2863;
Attention: General Counsel; Email: legaldept@amneal.com

 

“Sellers Representative:”

 

/s/ Vikram Patel

Vikram Patel

 

Address:

 

“SELLERS:”

 

PELICAN GL INVESTOR, LLC,

a Delaware limited liability company

 

By:    

 

 

Cepheid Capital, LLC, its Manger

 

  By  

/s/ Gautam Patel

  Name:   Gautam Patel   Title:   Member  

 

PGL, LLC,

a Delaware limited liability company

 

  By:  

/s/ Priti Patel

  Name:   Priti Patel   Title:   Manager  

 

FGL, LLC,

a Delaware limited liability company

 

  By:  

/s/ Falguni Patel

  Name:   Falguni Patel   Title:   Manager

 

SIGNATURE PAGE TO UNSECURED PROMISSORY NOTE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Note as of the date first
written above.

 

 

“SELLERS:”

 

GLI One, LLC,

a Delaware limited liability company

  By:   /s/ Gautam Patel   Name:   Gautam Patel   Title:   Manager  

 

GLI Two, LLC,

a Delaware limited liability company

 

  By:  

/s/ Vikram Patel

  Name:   Vikram Patel   Title:   Manager  

 

GLI Three, LLC,

a Delaware limited liability company

 

  By:  

/s/ Edward Coss

  Name:   Edward Coss   Title:   Manager  

 

GL CLASS B MEMBER, LLC,

a Delaware limited liability company

 

By:    

 

Michael P. Turnamian,

its General Manager

 

  By:  

/s/ Michael P. Turnamian

  Name:   Michael P. Turnamian

SIGNATURE PAGE TO UNSECURED PROMISSORY NOTE



--------------------------------------------------------------------------------

Schedule A

Pro-Rata Share

 

Seller    Principal Amount of Notes      Pro-Rata Share  

PELICAN GL INVESTOR, LLC

   $ 36,693,160.00        47.530 % 

PGL, LLC

   $ 18,346,580.00        23.765 % 

FGL, LLC

   $ 18,346,580.00        23.765 % 

GLI One, LLC

   $ 1,134,840.00        1.470 % 

GLI Two, LLC

   $ 567,420.00        0.74 % 

GLI Three, LLC

   $ 567,420.00        0.74 % 

GL CLASS B MEMBER, LLC

   $ 1,544,000.00        2.00 % 